         Case 1:19-cv-01073-EAW Document 32 Filed 10/01/19 Page 1 of 3




                                                                     October 1, 2019

The Honorable Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

       RE:     SEIU Local 200U et al. v. Trump et al., Case No. 1:19-cv-01073-EAW

        As discussed during today’s hearing, Plaintiffs SEIU Local 200U and SEIU submit this
supplemental letter brief with respect to two issues: (1) the legal standard applicable to
Plaintiffs’ temporary restraining order (“TRO”) motion in this case; and (2) the Federal Labor
Relations Authority’s present dysfunction.

        1. With respect to the applicable legal standard:

        Defendants argue incorrectly that Plaintiffs must demonstrate not just “sufficiently
serious questions going to the merits” but a “‘likelihood of success’” on the merits of their claims
because Plaintiffs seek an “injunction against the enforcement of government rules.” ECF No.
29 at 9 (quoting Velazquez v. Legal Servs. Corp., 164 F.3d 757, 763 (2d Cir. 1999)).

        This heightened standard — sometimes referred to as the “government action” exception
to the ordinary TRO test — applies only to cases challenging government action indisputably
taken “‘in the public interest.’” Citigroup Global Markets, Inc. v. VCG Special Opportunities
Master Fund, Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010) (quoting Able v. U.S., 44 F.3d 128, 131
(2d Cir. 1995)). The government action exception “reflects the idea that governmental policies
implemented through legislation or regulations developed through presumptively reasoned
democratic processes are entitled to a higher degree of deference[.]” Able, 44 F.3d at 131. Thus,
the heightened standard does not apply to all government action but only where “the full play of
the democratic process involving both the legislative and executive branches has produced a
policy in the name of the public interest[,]” and that policy is challenged. Id.; see also Haitian
Centers Council, Inc. v. McNary, 969 F.2d 1326, 1339 (2d Cir. 1992), vacated as moot sub nom,
         Case 1:19-cv-01073-EAW Document 32 Filed 10/01/19 Page 2 of 3
The Honorable Elizabeth A. Wolford
RE: SEIU Local 200U et al. v. Trump et al.
October 1, 2019
Page 2

509 U.S. 918 (1993) (“the ‘likelihood of success’ prong need not always be followed merely
because a movant seeks to enjoin government action”); Christa McAuliffe Intermediate School
PTO, Inc. v. de Blasio, 364 F.Supp.3d 253, 274 (S.D.N.Y. 2019) (exception applies only “to
government action embodied in a statute and implementing regulations”) (internal quotation
omitted).

        The Executive Order implementation that Plaintiffs seek to enjoin is not the product of a
“democratic process involving both the legislative and executive branches.” Able, 44 F.3d at
131. On the contrary, the challenged actions result from unilateral executive decision-making
(and, indeed, unilateral executive decision-making that is contrary to duly enacted legislation,
see AFGE v. Trump, 318 F.Supp.3d 370, 424-437 (D.D.C. 2018), although the Court need not
decide that to determine that the ordinary TRO standard applies).

        Because the conduct Plaintiffs seek to enjoin is “the product of a unilateral decision by
the executive branch…the government action exception does not apply.” Christa McAuliffe
Intermediate School PTO, Inc., 364 F.Supp.3d at 274. Instead, where (as here) government
action stems from unilateral executive action, the Second Circuit has held that “no party has
exclusive claim on the public interest,” and the “substantial questions” standard is appropriate.
Haitian Centers, 969 F.2d at 1339; accord Time Warner Cable of New York City, L.P. v.
Bloomberg L.P., 118 F.3d 917, 923-24 (2d Cir. 1997); see also Brooklyn Institute of Arts and
Sciences v. City of New York, 64 F.Supp.2d 184, 196 n.3 (E.D.N.Y. 1999).

        Accordingly, Plaintiffs need only demonstrate “sufficiently serious questions going to the
merits to make them a fair ground for litigation and a balance of hardships tipping decidedly in
the movant’s favor,” to merit the requested temporary relief. See Faiveley Transp. Malmo AB v.
Wabtec Corp., 559 F.3d 110, 116 (2d Cir. 2009) (internal quotations omitted).

        2. This Court also inquired at the hearing as to the status of staffing at the Federal Labor
Relations Authority (“FLRA”). There are currently three members of the FLRA. See
https://www.flra.gov/about/flra-leadership. The position of General Counsel of the FLRA is
vacant. Id. As Plaintiffs explained in their Complaint (¶35): “[I]t has been reported that during
the years that the General Counsel position has been vacant, the FLRA has received more than
6,500 unfair labor practice charges from government workers and their unions for which it has
not been able to issue complaints. See https://news.bloomberglaw.com/daily-labor-report/at-
trumpsfederal-labor-police-lights-are-on-but-no-ones-home.”

         In other words, there is currently no General Counsel at the FLRA who can issue unfair
labor practice complaints. And even if there were, any unfair labor practice charge filed now —
e.g., a charge related to interference with or restraint of an employee in the exercise of the
employee’s statutory rights, including the right to represent another employee with respect to
life-altering discipline or discharge — would be placed in a pile of more than 6,500 charges
waiting for General Counsel approval and hearing before an Administrative Law Judge.
         Case 1:19-cv-01073-EAW Document 32 Filed 10/01/19 Page 3 of 3
The Honorable Elizabeth A. Wolford
RE: SEIU Local 200U et al. v. Trump et al.
October 1, 2019
Page 3

                                             Respectfully submitted,

                                             /s/ Danielle Leonard

                                             DANIELLE LEONARD (pro hac vice)
                                             BARBARA J. CHISHOLM (pro hac vice)
                                             MEGAN WACHSPRESS (pro hac vice)
                                             ALTSHULER BERZON LLP
                                             177 Post Street, Suite 300
                                             San Francisco, CA 94108
                                             Tel: (415)421-7151 (office)
                                             dleonard@altber.com
                                             bchisholm@altber.com
                                             mwachspress@altber.com

                                             NICOLE G. BERNER, General Counsel
                                             (pro hac vice)
                                             CLAIRE PRESTEL, Associate General
                                             Counsel (pro hac vice)
                                             Service Employees International Union
                                             1800 Massachusetts Avenue, NW
                                             Washington, DC 20036
                                             Tel: (202) 730-7468
                                             nicole.berner@seiu.org
                                             claire.prestel@seiu.org

                                             CATHERINE CREIGHTON
                                             CREIGHTON, JOHNSEN & GIROUX
                                             1103 Delaware Avenue
                                             Buffalo, NY 14209
                                             Tel: 716-854-0007
                                             ccreighton@cpjglaborlaw.com

                                             MAIREAD E. CONNOR
                                             LAW OFFICES OF MAIREAD E.
                                             CONNOR, PLLC
                                             White Memorial Building, Suite 204
                                             100 E. Washington St.
                                             Syracuse, New York 13202
                                             Tel: (315) 422-6225
                                             mec@connorlaborlaw.com

                                             Attorneys for Plaintiffs SEIU LOCAL 200U
                                             and SEIU
